Case 7:15-cv-08594-CS Document111 Filed 03/14/19 Page 1 of 2

The Bellantoni Law Firm, PLLC

2 Overhill Road, Suite 400

Scarsdale, New York 10583
(914) 367-0090 fax (914) 367-0095

 

March 13, 2019
VIA ECF

Hon. Cathy Seibel
United States District Court Judge

300 Quarropas Street
White Plains, New York 10601

Re: Bovell v. City of Mount Vernon, et al. 15 Civ. 8594 (CS)
Dear Judge Seibel,

I write briefly in response to today’s letter to the Court from Murashea Bovell to clarify
his description of my “very uncooperative and resistant” position toward providing him with the
file maintained by my office in the above matter.

As I have advised Mr. Bovell, and another attorney that he retained a few months ago,
there is a retaining/possessory lien on the file for the cost of deposition and trial transcripts in
this matter.

Mr. Bovell has not paid his bill. | have attached the invoice that was sent to Mr. Bovell,
which reflects a balance in the amount of $3,215.29 for out-of-pocket expenses for which Mr.
Bovell is responsible.

1 also advised Mr. Bovell’s attorney to direct his client to stop contacting me (and then so
advised Mr, Bovell directly when he would not stop contacting me), because he had an attorney

for that purpose.

Mr. Bovell’s failure to grasp the concept of personal responsibility in the context of his
unwillingness to pay his bill has led to my “resistance” in releasing my file to him.

Thank you for the Court’s time and consideration.

Sincerely,

/s
Amy L. Bellantoni
Case 7:15-cv-08594-CS Document111 Filed 03/14/19 Page 2 of 2

CLIENT STATEMENT
INVOICE NUMBER: 60 DUE DATE: JUNE 25, 2018
INVOICE DATE: MAY 25, 2018 PAYMENT TERMS: DUE WITHIN 30 DAYS

FROM: The Bellantoni Law Firm, PLLC
2127 Crompond Road (Billing address)
Suite 201
Cortlandt Manor, NY 10567

TO: Mike Boveil

 

   

 

PROJECT: Mount Vernon Federal Case

NOV-04-16 |Mount Vernon |Deposition of Michael Goldman. 1.00} $1,205.70 $1,205.70
Federal Case
NOV-15-16 |Mount Vernon |Deposition of Paul Nawrocki. 1.00) $1,583.35 $1,583.35
Federal Case
APR-06-18 |Mount Vernon |Transcript of Court Trial testimony. 1.00] $426.24 $426.24
Federal Case ‘
TOTAL: Mount Vernon Federal Case $3,215.29
Total hours for this statement 0.06
Total amount of this statement $3,215.29

 

 

 

 

 

 

 
    

ind

Prior account balance as of APR-04-2016 $641.00 |

 

Payment APR-28-2016 - Check ($641.60)
Payment JAN-31-2018 - Check 431 ($250.00)
Invoice 59 MAY-25-2018 $3,703.90
Invoice 60 MAY-25-2018 $3,215.29
Current account balance $6,669.19

 

 

 

 

 

AMOUNT DUE: $6,669.19

 

Page 1 of 1
